Citation Nr: 0904942	
Decision Date: 02/11/09    Archive Date: 02/13/09

DOCKET NO.  06-20 857	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for hypertension, to 
include as secondary to service-connected diabetes mellitus.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Elizabeth Miheikin, Law Clerk


INTRODUCTION

The veteran served on active duty from August 1966 to October 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 2005 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied 
service connection for hypertension. 


FINDING OF FACT

The veteran's hypertension first manifested years after his 
separation from service and is unrelated to his service or to 
any incident therein, and is not shown to be the result of or 
aggravated by the service-connected diabetes mellitus, type 
II.  


CONCLUSION OF LAW

The veteran's hypertension was not incurred in or aggravated 
by his active service, and is not proximately due to or the 
result of the service-connected diabetes mellitus, type II.  
38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303. 

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability.  Boyer 
v. West, 210 F.3d 1351 (Fed. Cir. 2000); Degmetich v. Brown, 
104 F.3d 1328 (1997); Cuevas v. Principi, 3 Vet. App. 542 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to disease so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for a 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d). 

In addition, service connection may be established on a 
secondary basis for a disability which is shown to be 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  Establishing 
service connection on a secondary basis requires evidence 
sufficient to show:  (1) that a current disability exists and 
(2) that the current disability was either caused by or 
aggravated by a service-connected disability.  38 C.F.R. § 
3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995).  

The veteran contends that he is entitled to service 
connection on a secondary basis for his hypertension due to 
his service-connected diabetes mellitus, type II. 

Hypertension or isolated systolic hypertension must be 
confirmed by readings taken two or more times on at least 
three different days.  For VA purposes, the term hypertension 
means that the diastolic blood pressure is predominantly 90 
or greater, and isolated systolic hypertension means that the 
systolic blood pressure is predominantly 160 or greater with 
a diastolic blood pressure of less than 90.  38 C.F.R. § 
4.104, Note (1).  

At an April 1968 VA examination, a year after the veteran was 
released from service, the veteran's blood pressure was 
120/70.  The veteran did not complain of any hypertension, 
nor did the examiner note any problems with hypertension.  

At an April 1974 VA examination, the veteran specifically 
denied having hypertension.  The veteran's blood pressure was 
130/80.  No diagnosis of hypertension was provided by the 
examiner.  

Private treatment records show a diagnosis of hypertension in 
March 1998.  Those records also show that, for the most part, 
the veteran's hypertension was well controlled although his 
diabetes mellitus was not.  None of those records indicate 
any correlation between the veteran's hypertension and 
diabetes mellitus.  

VA treatment records from August 2004 to July 2005 show that 
the veteran had hypertension, but do not indicate its causes 
or any connection to the veteran's diabetes mellitus.  

At a May 2005 VA examination, the veteran was diagnosed with 
hypertension.  However, the examiner opined that the 
veteran's hypertension was not due to or aggravated by his 
diabetes mellitus.  The rationale given was that the 
veteran's laboratory results revealed normal blood urea 
nitrogen and creatinine, and he was not spilling any protein 
into his urine.  

An evaluation of the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the examiner's knowledge and 
skill in analyzing the data, and the medical conclusion 
reached.  The credibility and weight to be attached to such 
opinions are within the province of the Board as 
adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).  
The Board finds that the May 2005 VA medical opinion is 
probative and persuasive based on the examiner's thorough and 
detailed examination of the veteran and a review of the 
entire case file.  This examination failed to find any 
causative or aggravating relationship between the veteran's 
hypertension and his service-connected diabetes mellitus.  In 
addition, there is no contrary competent medical opinion of 
record.  
The veteran contends that his current hypertension is related 
to his diabetes mellitus.  However, as a layperson, he is not 
competent to give a medical opinion on diagnosis, causation, 
or aggravation of a medical condition.  Bostain v. West, 
11 Vet. App. 124, 127 (1998); Routen v. West, 142 F.3d. 1434 
(Fed. Cir. 1998); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  The Board acknowledges that the veteran is competent 
to give evidence about what he experienced.  Layno v. Brown, 
6 Vet. App. 465 (1994).  However, competency must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence.  
Rucker v. Brown, 10 Vet. App. 67 (1997).  Thus, the veteran's 
statements are afforded less probative weight.

Accordingly, the Board finds the preponderance of the 
evidence is against finding that service connection for the 
veteran's hypertension is warranted as secondary to his 
service-connected diabetes mellitus, type II.  

The Board must, however, consider all avenues of entitlement.  
Thus, it must consider connection on a direct or presumptive 
basis for hypertension.  

The veteran's service medical records do not show any 
complaints or diagnosis of hypertension.  The separation 
examination reveals that his blood pressure was 120/70 
sitting and 114/70 recumbent.  Since there was no recorded 
complaint of high blood pressure during service and the 
veteran's blood pressure was found to be within normal limits 
on separation, the Board finds that the weight of the 
evidence demonstrates that chronicity in service is not 
established in this case.  38 C.F.R. § 3.303(b).   

As chronicity in service has not been established, a showing 
of continuity of symptoms after discharge is required to 
support the veteran's claim for service connection for 
hypertension.  38 C.F.R. § 3.303(b).  

As noted above, the first post-service evidence of record 
showing a diagnosis of hypertension is a private treatment 
note dated in March 1998, more than 31 years after the 
veteran left service.  In view of the lengthy period without 
treatment or complaints of the condition, there is no 
evidence of a continuity of treatment, which weighs heavily 
against the claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000) (service incurrence may be rebutted by the absence of 
medical treatment for the claimed condition for many years 
after service).  Additionally, as there is no evidence of 
hypertension dated within one year of his separation from 
service, the veteran is not entitled to service connection 
for hypertension on a presumptive basis.  38 C.F.R. § 3.307, 
3.309.

In addition, there is no competent medical evidence that 
connects hypertension to service.  There is no medical 
opinion connecting hypertension to service or showing any 
relationship between the currently diagnosed hypertension and 
any event, disease, or injury in service.  

In conclusion, the Board finds that the preponderance of the 
medical evidence weighs against a finding that the veteran's 
hypertension developed in service, or manifested to a 
compensable degree within one year following his separation 
from service.  Therefore, the Board concludes that the 
hypertension was not incurred in or aggravated by service.  
In addition, the Board finds that the evidence is against a 
finding that the veteran's hypertension is proximately due 
to, the result of, or aggravated by his service-connected 
diabetes mellitus, type II.  As the preponderance of the 
evidence is against the claim for service connection, the 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim. This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 
(2008). The notice must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).

Here, the RO sent correspondence in December 2004 and March 
2006; and a rating decision in December 2005.  These 
documents discussed specific evidence, the particular legal 
requirements applicable to the claim, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.

The Board finds that any defect with regard to the timing or 
content of the notice to the appellant is harmless because of 
the thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claims with an adjudication of the claims by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
Thus, VA has satisfied its duty to notify the appellant and 
had satisfied that duty prior to the final adjudication in 
the May 2006 statement of the case.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained medical examinations in 
relation to this claim. Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.




ORDER

Service connection for hypertension, to include as secondary 
to service-connected diabetes mellitus, is denied.  



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


